Citation Nr: 1642778	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to June 15, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran originally filed a claim for service connection for PTSD on January 26, 2000; the claim was subsequently denied in a May 2003 rating decision, in part, on an inability to corroborate the Veteran's claimed stressor of a suicide incident, and the Veteran did not appeal the decision.

2.  Thereafter, no claim, formal or informal., seeking service connection for PTSD was received from the Veteran or any representative until November 6, 2007.

3.  In connection with the November 2007 claim to reopen the issue of service connection for PTSD, the Veteran submitted extracts of Morning Reports; service connection for PTSD was thereafter granted in June 2009 based on this newly associated service department records.

4.  The Morning Reports submitted by the Veteran are service department records that were in existence, but not of record, at the time of the May 2003 rating decision, and the record at the time of the May 2003 rating action contained sufficient information to obtain those Morning Reports.
 

CONCLUSION OF LAW

The criteria for an effective date of January 26, 2000, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c); 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim for an earlier effective date.  The Veteran does not contend that he filed a claim on a date earlier than the effective date being granted by the Board.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, he asserts that service connection should be made effective from January 26, 2000, the date he filed his original claim.

By way of history, the Veteran's original claim was denied in a March 2000 rating decision on the basis that the claim was not well-grounded.  However, in a March 2001 letter, the RO overturned the previous rating decision and reopened the claim on the basis of the Veterans Claims Assistance Act of 2000 that was signed into law on November 9, 2000.  The Veteran submitted a PTSD Questionnaire in December 2001 and reported three stressor events relating to his claim.  The first event involved his duty as a radio operator on a compound that came under mortar and arms fire.  The second event involved witnessing a suicide at an outpost.  The third event involved being taken through a morgue on his way to a hospital for treatment.  In addition, the December 2001 PTSD Questionnaire provided information relating to his Unit and dates of assignment in order for the RO to verify his stressor events.  The RO requested records from the U.S. Armed Service Center for Unit Records Research (CURR) based on the information provided by the Veteran.  In an April 2003 letter, CURR enclosed a copy of the historical report submitted by the Veteran's 156th Heavy Maintenance Company for 1970.  In addition, the letter stated that a suicide incident was not reported, but that additional Morning Reports could be used to verify daily personnel actions which the RO could order from the National Personnel Records Center (NPRC).  The RO did not order the Morning Reports and the claim was denied in an unappealed May 2003 rating decision based on a lack of verifiable stressor events.  In October 2007, the Veteran obtained copies of the Morning Reports from the U.S. Army Joint Services Records Research Center which verified two suicides in his Company.  Based upon the newly associated service department records, the Veteran's claim was granted in a June 2009 rating decision.  

Generally, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q), (r) (2014).

The Veteran argues that his effective date should be January 26, 2000, the date he originally filed his claim.  In a July 2010 statement, the Veteran asserted that that the RO failed to obtain the Morning Reports that verified his stressor event, and that his original claim was denied, in part, due to the omitted evidence.  In essence, the Veteran argues that his claim for an earlier effective date should be based on the exception provided pursuant to 38 C.F.R. § 3.156(c)(1), and that the relevant service department records were received that had not previously been associated with the claims file which were vital to the claim and hence, an earlier effective date is warranted.  The Board agrees.

38 C.F.R. § 3.156(c)(1) provides that if at any time after a claim is denied VA receives or associates with the claims file service department records that existed but had not been associated with the claims file at the time VA first decided the claim, VA will reconsider the claim de novo.  If VA thereafter makes an award based in whole or in part on these newly associated service department records, the assigned effective date will be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."   38 C.F.R. § 3.156 (c)(3) (2014); see Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.").  "'In this sense,' the Court has said of the operation of § 3.156(c), 'the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.'"  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014) (quoting Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008)). 

In this case, the Veteran's original claim was denied, in part, on a lack of a verified stressor concerning the reported suicide incident.  Subsequently, the June 2009 rating decision granted service connection based on the Morning Reports obtained by the Veteran and associated with the claims file.  In this regard, the Board finds this case analogous to the facts at issue in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Mayhue, the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor that was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id.  Citing the proposed rule that amended 38 C.F.R. § 3.156(c), the Court pointed out that the reason VA reconsiders decisions based on newly discovered service department records is "that a claimant should not be harmed by an administrative deficiency of the government."  Mayhue, 24 Vet. App. 280 (citing 70 Fed. Reg. 35,388, 35,389 (proposed June 20, 2005)).

In sum, the Veteran's initial PTSD claim was denied for a lack of a verifiable in-service stressor based on a suicide incident that was subsequently verified by service department records obtained by the Veteran and associated with the claims file.  In addition, the RO was notified of the existence of these records in an April 2003 letter from CURR.  Given the foregoing, the Board finds that the earliest possible effective date for the award of service connection for PTSD is January 26, 2000, the date of VA's receipt of the original claim.  The claim is granted.  38 C.F.R. § 3.156(c) (2014).

ORDER

Entitlement to an effective date of January 26, 2000, but not earlier, for the award of service connection for PTSD is granted, subject to the controlling regulations governing the payment of monetary awards.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


